EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made by and between First Clover Leaf
Bank (the “Bank”), with its principal office in Edwardsville, Illinois, and P.
David Kuhl (“Executive”) and shall be effective as of October 7, 2013 (the
“Effective Date”). First Clover Leaf Financial Corp. (the “Company”) shall be a
signatory to this Agreement for the sole purpose of guaranteeing the Bank’s
performance hereunder.
 
WHEREAS, the Bank wishes to hire the Executive as the President and Chief
Executive Officer of the Bank and Company pursuant to the terms and conditions
of this Agreement; and
 
WHEREAS, the Executive wishes to accept employment as the Bank’s and Company’s
President and Chief Executive Officer pursuant to the terms and conditions of
this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1.    POSITION AND RESPONSIBILITIES.
 
The Executive agrees to serve as the President and Chief Executive Officer of
the Bank and Company.  The Executive shall be responsible for the overall
management of the Bank, and shall be responsible for establishing the business
objectives, policies and strategic plan of the Bank in conjunction with the
Bank’s Board of Directors (“Board”).  The Executive shall also be responsible
for providing leadership and direction to all departments or divisions of the
Bank, and shall be the primary contact between the Board and the staff of the
Bank.  For so long as this Agreement is in effect, the Company and the Bank
shall, respectively, nominate the Executive to serv e on the COmpany's Board of
Directors ("Company  Board") and the Board.  The Executive will also serve as an
officer and director of the Bank and the Company or any subsidiary or affiliate
of the Bank, subject to any necessary shareholder approvals.  Failure to
reappoint the Executive as President and Chief Executive Officer of the Bank, or
if the Executive is also a director of the Bank or the Company failure to
re-nominate the Executive as a director of the Bank or the Company, without the
consent of the Executive during the term of this Agreement (except for a
termination for Cause) shall constitute a breach of this Agreement.
 
2.    TERM AND DUTIES.
 
(a)    Initial Three-Year Term.  The Executive’s employment under this Agreement
is for a term of three years from the Effective Date, such that the initial
three-year term shall begin on October 7, 2013 and shall end on October 6, 2016.
 
(b)   Renewal.  No later than September 6, 2015 (and no later than each
September 6 thereafter), the disinterested members of the Board shall (i)
conduct a comprehensive performance evaluation and review of the Executive for
purposes of determining whether to extend the Agreement for an additional one
year; and (ii) affirmatively approve the renewal or non-renewal of this
Agreement, which such decision shall be included in the minutes of the Board
meeting.  Starting on October 7, 2016, each October 7 shall be an anniversary
date of this Agreement (“Anniversary Date”).  If the decision of the
disinterested members of the Board is not to renew this Agreement, then the
Board shall provide the Executive with a written notice of
 

 
 

--------------------------------------------------------------------------------

 

non-renewal (“Non-Renewal Notice”) at least 30 days prior to any Anniversary
Date, such that this Agreement shall terminate at the end of the then current
term of the Agreement.  The failure of the disinterested members of the Board to
take the actions set forth herein before any Anniversary Date will result in the
automatic non-renewal of this Agreement, even if the Board fails to
affirmatively issue the Non-Renewal Notice to the Executive.  If the Board fails
to inform the Executive of its determination regarding the renewal or
non-renewal of this Agreement, the Executive may request, in writing, the
results of the Board’s action (or non-action) and the Board shall, within 30
days of the receipt of such request, provide a written response to the
Executive.  Reference herein to the term of this Agreement shall refer to both
such initial term and such extended terms.
 
(c)    During the period of the Executive’s employment hereunder, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence approved by the Board, the Executive shall devote
substantially all his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder including activities and services
related to the organization, operation and management of the Bank; provided,
however, that with the approval of the Board, as evidenced by a resolution of
such Board, from time to time, the Executive may serve, or continue to serve
indefinitely or through a certain date, on the boards of directors of, and hold
any other offices or positions in, business, social, religious, charitable or
similar organizations, which, in the Board’s judgment, will not present any
conflict of interest with the Bank or materially affect the performance of the
Executive’s duties pursuant to this Agreement.  Specifically, the board agrees
that serving on the Board of Directors of the Federal Home Loan Bank of Chicago
serves the interests of the Bank and Company and will allow Executive to serve
on the Board of the FHLBC if he is elected or appointed to its board.
 
3.    COMPENSATION, BENEFITS AND REIMBURSEMENT.
 
(a)    The Bank shall pay the Executive a base salary of not less than $275,000
per year (“Base Salary”).  Such Base Salary shall be payable bi-weekly, or with
such other frequency as officers and employees are generally paid. During the
period of this Agreement, the Executive’s Base Salary shall be reviewed at least
annually as of each Anniversary Date.  Such review shall be conducted by a
committee designated by the Board, and the Bank may increase, but not decrease
(except a decrease that is generally applicable to all employees) the
Executive’s Base Salary (with any increase in Base Salary to become “Base
Salary” for purposes of this Agreement).  In addition to the Base Salary, the
Bank shall provide the Executive at no cost to the Executive with all such other
benefits as are provided uniformly to permanent full-time employees of the
Bank.  The Executive shall not receive any fees for his service as a member of
the Board or Company.
 
(b)    The Executive will be entitled to participate in or receive benefits
under any employee benefit plans including, but not limited to, retirement
plans, supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident insurance plans, medical coverage, life insurance or any
other employee benefit plan or arrangement made available by the Bank or the
Company in the future to its senior executives and key management employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements.  In addition, Executive may
receive such additional bonuses (each, a “Cash Bonus”) or awards as determined
in the discretion of the Board.  Executive’s target Cash
 

 
 

--------------------------------------------------------------------------------

 

Bonus shall be twenty-five percent (25%) of Base Salary, with a maximum Cash
Bonus of fifty percent (50%) of Base Salary. Nothing paid to the Executive under
any such plan or arrangement will be deemed to be in lieu of other compensation
to which the Executive is entitled under this Agreement.  The Executive shall
receive an automobile allowance of not less than $700 each month, which shall be
increased from time to time by the Board to be commensurate with automobile
allowances received by persons who are both presidents and chief executive
officers of peer financial institutions. In addition, no later than 30 days
after the Effective Date of this Agreement, the Bank shall pay the Executive a
one-time, cash lump sum signing bonus of $30,000, less applicable withholdings,
which is intended to assist the Executive with relocation and housing expenses.
 
(c)    In addition to the Base Salary, the Bank shall pay or reimburse the
Executive for all reasonable travel (but not including travel to and from
Champaign, Illinois) and other reasonable expenses incurred by the Executive
performing his obligations under this Agreement and may provide such additional
compensation in such form and such amounts as the Board may from time to time
determine.  The Bank shall reimburse the Executive for his ordinary and
necessary business expenses including, without limitation, fees for memberships
in such clubs and organizations as the Executive and the Board shall mutually
agree are necessary and appropriate for business purposes, and travel and
entertainment expenses, incurred in connection with the performance of his
duties under this Agreement.  Specifically, all parties agree that membership in
Sunset Hills Country Club is beneficial for the Executive to establish business
relationships on behalf of the Bank and agree that the Bank will reimburse
executive for all fees (including initiation or transfer fees), assessments
(capital, deficit or otherwise), and monthly or annual dues (excluding any
expenses for personal use).  All reimbursements shall be paid promptly by the
Bank and in any event no later than 30 days following the date on which the
expense was incurred. 
 
(d)    Any compensation payable or provided under this Section 3 shall be paid
or provided no later than 2 ½ months after the calendar year in which such
compensation is no longer subject to a substantial risk of forfeiture within the
meaning of Treasury Regulation Section 1.409A-1(d).
 
4.    PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.
 
(a)    Upon the occurrence of an Event of Termination (as herein defined) during
the Executive’s employment under this Agreement, the provisions of this Section
4 shall apply.  An “Event of Termination” shall mean any of the following,
provided that such termination must also qualify as a “separation from service”
as defined in Code Section 409A and the Treasury Regulations thereunder:
 
(i)    
Without a Change in Control (as defined below), the involuntary termination by
the Bank of the Executive’s employment for any reason other than termination for
Cause or termination due to Disability or death.

 
(ii)    
Without a Change in Control (as defined below), the Executive’s voluntary
resignation for “Good Reason,” which shall mean any of the following reasons:

 

 
 

--------------------------------------------------------------------------------

 



 
(A)    
the failure to appoint or reappoint the Executive to the positions set forth
under Section 1 or, if the Executive is also a director of the Bank or the
Company, failure to re-nominate the Executive as a director of the Bank or the
Company;

 
  (B)    
a material change in the Executive’s functions, duties, or responsibilities with
the Bank, which causes the Executive’s position with the Bank to become one of
lesser responsibility, importance, or scope from the position described in
Section 1;

 
  (C)    
a reduction in Executive’s Annual Base Salary from that provided to Executive
immediately prior to the date on which a Change of Control occurs or immediately
prior to termination, if higher;

 
  (D)    
a relocation of the Executive’s principal place of employment by more than 30
miles from its location at the Effective Date;

 
  (E)    
a material reduction in the benefits and perquisites provided to the Executive
from those being provided under this Agreement, other than an employee-wide
reduction in pay or benefits;

 
  (F)    
a liquidation or dissolution of the Company or the Bank other than any corporate
transaction that is merely a legal reorganization with no material adverse
impact on the Executive’s position; or

 
  (G)    
a material breach of this Agreement by the Bank.

 
Upon the occurrence of any Good Reason event described above, the Executive
shall have the right to elect to terminate his employment under this Agreement
by resignation upon not less than 30 days prior written notice, given no later
than 90 days after the initial occurrence of the Good Reason event.  The Bank
shall have 30 days to remedy any such condition, but the Bank may waive such
cure period.
 
  (iii)    
Within 24 months following a Change in Control (as defined below), the
Executive’s employment is involuntarily terminated without Cause or the
Executive voluntarily resigns for Good Reason.

 
(b)    “Change in Control” shall mean (i) a change in the ownership of the Bank
or the Company, (ii) a change in the effective control of the Bank or Company,
or (iii) a change in the ownership of a substantial portion of the assets of the
Bank or Company, as described below.
 
(i)           A change in ownership occurs on the date that any one person, or
more than one person acting as a group (as defined in Treasury Regulations
section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Bank or
Company that, together with stock held by such person or group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
such corporation.
 

 
 

--------------------------------------------------------------------------------

 

(ii)           A change in the effective control of the Bank or Company occurs
on the date that either (A) any one person, or more than one person acting as a
group (as defined in Treasury Regulations section 1.409A-3(i)(5)(vi)(D))
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Bank or Company possessing 30% or more of the total voting power of the stock of
the Bank or Company, or (B) a majority of the members of the Bank’s or Company’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Bank’s or Company’s board of directors prior to the date of the appointment or
election, provided that this subsection (ii) is inapplicable where a majority
shareholder of the Bank or Company is another corporation.
 
(iii)           A change in a substantial portion of the Bank’s or Company’s
assets occurs on the date that any one person or more than one person acting as
a group (as defined in Treasury Regulations section 1.409A-3(i)(5)(vii)(C))
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Bank or
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of (A) all of the assets of the Bank or
Company, or (B) the value of the assets being disposed of, either of which is
determined without regard to any liabilities associated with such assets.
 
(c)    Upon an Event of Termination, the Bank shall pay the Executive (or in the
event of his death, his estate) an amount equal to the sum of:
 
(i)           earned but unpaid Base Salary through the date of termination of
employment;
 
(ii)           the remaining Base Salary that the Executive would have earned if
he had continued his employment with the Bank for the remainder of the
then-current term of this Agreement but under no circumstances less than one
times Executive’s then-current Base Salary; and
 
(iii)           one times the average of the cash bonuses that the Executive
earned from the Bank or the Company during the three years immediately before
the Event of Termination (or such shorter period of time that the Executive was
employed by the Bank).
 
Any payments hereunder shall be made in a lump sum within 30 days after the
Event of Termination.  Notwithstanding the foregoing, in the event Executive is
a Specified Employee (within the meaning of Treasury Regulation §1.409A-1(i)),
then, to the extent necessary to avoid penalties under Code Section 409A, no
payment shall be made to Executive prior to the first day of the seventh month
following the Event of Termination in excess of the “permitted amount” under
Code Section 409A.  For these purposes, the “permitted amount” shall be an
amount that does not exceed two times the lesser of: (i) the sum of the
Executive’s annualized compensation based upon the annual rate of pay for the
calendar year preceding the year in which the Event of Termination occurs; or
(ii) the maximum amount that may be taken into account under a tax-qualified
plan pursuant to Code Section 401(a)(17) for the calendar year in which the
Event of Termination occurs.  Payment of the “permitted amount” shall be made
within 30 days following the Event of Termination.  Any payment in excess of the
permitted amount shall be made to the Executive on the first day of the seventh
month following the Event of Termination.  Such payments shall not be reduced in
the event the Executive obtains other employment following termination of
employment.
 

 
 

--------------------------------------------------------------------------------

 

(d)    Upon the occurrence of an Event of Termination, the Executive will be
entitled to receive group health care continuation coverage for a period of one
year, which will be paid 100% by the Bank.
 
(e)    Notwithstanding anything in this Agreement to the contrary, in no event
shall the aggregate payments or benefits to be made or afforded to the Executive
under this Agreement, either as a stand-alone benefit or when aggregated with
other payments to, or for the benefit of, the Executive (collectively referred
to as the “Change in Control Benefits”) that are contingent on a change in
control (as defined under Code Section 280G), constitute an “excess parachute
payment” under Code Section 280G or any successor thereto. In order to avoid
such a result, the Executive’s benefits payable under this Agreement shall be
reduced by the minimum amount necessary so that the Change in Control Benefits
that are payable to Executive are not subject to penalties under Code Sections
280G and 4999.
 
(f)    Notwithstanding anything in this Agreement to the contrary, in the event
Executive resigns for any reason other than an Event of Termination, termination
for Cause, or termination for Disability or death, all obligations of the Bank
hereunder shall immediately cease upon the date of such resignation.
 
5.    TERMINATION FOR CAUSE.
 
(a)    Termination for “Cause” means the termination of the Executive’s
employment with the Bank or the Company because of personal dishonesty involving
the Company or the Bank, incompetence involving the Company or the Bank, willful
misconduct involving the Company or the Bank, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willfull
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or a final cease and desist order, or material breach of any
provision of this Agreement.
 
(b)    The Executive’s employment may not be terminated for Cause unless and
until the Board delivers to the Executive a written notice of termination,
including a copy of the resolution duly adopted by an affirmative vote of a
majority of the Board at a meeting called for that purpose, finding that, in the
good faith opinion of the Board, the Executive engaged in conduct justifying
termination for Cause and specifying the particulars thereof in detail.
 
(c)    If the Executive’s employment is terminated for Cause: (i) the Executive
shall not receive compensation or other benefits after the date of the
termination, except as required by applicable law; (ii) any outstanding,
unvested equity awards granted to the Executive shall be immediately forfeited;
and (iii) the Executive shall be deemed to have automatically resigned as a
director of the Company and the Bank, and as a director and/or officer of any
subsidiary or affiliate of the Company and/or the Bank shall immediately
terminate.
 

 
 

--------------------------------------------------------------------------------

 

6.    TERMINATION FOR DISABILITY OR DEATH.
 
(a)    The Bank may terminate the Executive’s employment due to the Executive’s
Disability.  The Executive shall be treated as experiencing a “Disability” upon
the earliest to occur of the following: (i) the Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than 12 months; (ii) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death, or last for continuous period of not less than 12 months, the
Executive is receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Bank;
or (iii) the Executive is determined to be totally disabled by the Social
Security Administration. In the event of such Disability, the Executive’s
obligation to perform services under this Agreement will terminate and the
Executive shall receive benefits under any disability program that may be
sponsored by the Company or the Bank at the time of such Disability.
 
(b)    In the event of the Executive’s death during the term of this Agreement,
the Bank shall be obligated to pay Executive’s designated beneficiary his
accrued and unpaid Base Salary, any accrued and upaid vacation and his earned
Cash Bonus for the year in which he dies prorated on a per diem basis through
the date of death.  Such amounts shall be payable to the persons designated in
writing by Executive, or if none, to his estate.
 
7.           RESIGNATION FROM BOARDS OF DIRECTORS.


In the event of the Executive’s termination of employment for any reason other
than upon a Change in Control, the Executive shall resign as a director of the
Company and the Bank, and as a director and/or officer of any subsidiary or
affiliate of the Company and/or the Bank.


8.           NOTICE.


(a)    Any notice required hereunder shall be in writing and delivered to the
other party.  Delivery to the Bank shall be made to the Chairman or the
Secretary of the Bank’s Board of Directors.  Any termination by the Bank or by
the Executive shall be communicated by written notice of termination to the
other party, which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment.
 
(b)    If the party receiving a notice of termination desires to dispute or
contest the reasons for termination, the party receiving the notice of
termination must notify the other party within 30 days after receiving the
notice that such a dispute exists, and shall pursue the resolution of such
dispute in good faith and with reasonable diligence.  During the pendency of any
such dispute, neither the Company nor the Bank shall be obligated to pay the
Executive any compensation after the date of termination.
 

 
 

--------------------------------------------------------------------------------

 



9.           SOURCE OF PAYMENTS.


All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, guarantees payment
and provision of all amounts and benefits due hereunder to the Executive, and if
such amounts and benefits due from the Bank are not timely paid or provided by
the Bank, such amounts and benefits shall be paid or provided by the Company.
 
10.           EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank and the
Executive.  No provision of this Agreement shall be interpreted to mean that the
Executive is subject to receiving fewer benefits than those available to him
without reference to this Agreement.
 
11.           NO ATTACHMENT; BINDING ON SUCCESSORS.


(a)           Except as required by law or as otherwise provided in this
Agreement, no right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge, or hypothecation, or to execution, attachment, levy, or similar process
or assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.
 
(b)           This Agreement shall be binding upon, and inure to the benefit of,
the Executive and the Bank and their respective successors and assigns.
 


12.           MODIFICATION AND WAIVER.


(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.
 
(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.
 
13.           REQUIRED PROVISIONS.


(a)           The Bank or the Company may terminate the Executive’s employment
at any time, but any termination other than termination for Cause shall not
prejudice the Executive’s right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause, except as required by
applicable law.
 

 
 

--------------------------------------------------------------------------------

 

(b)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) [12 U.S.C. §1818(e)(3)] or 8(g)(1) [12 U.S.C.
§1818(g)(1)] of the Federal Deposit Insurance Act (the “FDI Act”), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay the Executive all or part of
the compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
 
(c)           If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) [12 U.S.C. §1818(e)(4)] or 8(g)(1) [12 U.S.C. §1818(g)(1)] of
the FDI Act, all obligations of the Bank under this Agreement shall terminate as
of the effective date of the order, but vested rights of the contracting parties
shall not be affected.
 
(d)           If the Bank is in default as defined in Section 3(x)(1) [12 U.S.C.
§1813(x)(1)] of the FDI Act, all obligations of the Bank under this Agreement
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.
 
(e)           All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of this Agreement is necessary for
the continued operation of the Bank: (i) by the Comptroller of the Office of the
Comptroller of the Currency (the “OCC”) or his or her designee, at the time the
Federal Deposit Insurance Corporation (the “FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) (12 U.S.C. §1823(c)) of the Federal Deposit Insurance Act; or (ii)
by the Comptroller or his or her designee at the time the Comptroller or his or
her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Comptroller to be in
an unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by such action.
 
(f)           Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the FDI Act, 12 U.S.C. Section 1828(k), and the regulations promulgated
thereunder in 12 C.F.R. Part 359.
 
14.           NON-COMPETITION AND POST-TERMINATION OBLIGATIONS.


(a)           All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with the provisions of this Section.
 
(b)           The Executive shall, upon reasonable notice, furnish such
information and assistance to the Bank as may reasonably be required by the Bank
in connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party; provided, however, that the Executive
shall not be required to provide information or assistance with respect to any
litigation between the Executive and the Bank or any of its subsidiaries or
affiliates.
 

 
 

--------------------------------------------------------------------------------

 

(c)            The Executive recognizes and acknowledges that the knowledge of
the business activities and plans for business activities of the Bank, the
Company and affiliates thereof, as it may exist from time to time, is a
valuable, special and unique asset of the business of the Bank, the Company and
affiliates thereof.  Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank, Company or affiliates thereof to any person,
firm, corporation, or other entity for any reason or purpose whatsoever (except
for such disclosure as may be required to be provided to the OCC, the FDIC, or
other regulatory agency with jurisdiction over the Company, the Bank or the
Executive).  Notwithstanding the foregoing, the Executive may disclose any
knowledge of banking, financial and/or economic principles, concepts or ideas
which are not solely and exclusively derived from the business plans and
activities of the Bank, and the Executive may disclose any information regarding
the Bank which is otherwise publicly available or which the Executive is
otherwise legally required to disclose.  In the event of a breach or threatened
breach by the Executive of the provisions of this Section, the Bank will be
entitled to an injunction restraining the Executive from disclosing, in whole or
in part, his knowledge of the past, present, planned or considered business
activities of the Bank or the Company or any of their affiliates, or from
rendering any services to any person, firm, corporation or other entity to whom
such knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed.  Nothing herein will be construed as prohibiting the Bank and the
Company from pursuing any other remedies available to them for such breach or
threatened breach, including the recovery of damages from the Executive.
 
(d)           (i)           The restrictions in Sections 14(d)(i), (ii) and
(iii) generally apply upon any termination of the Executive’s employment
hereunder for any reason, except that such restrictions shall not apply
following an Event of Termination described in Section 4(a)(iii) (i.e., within
24 months after a Change in Control, an involuntary termination without Cause or
a voluntary resignation for Good Reason).  The Executive agrees not to compete
with the Bank and the Company and any of their subsidiaries for a period of one
year following such termination in any city, town or county in which the Bank
has an office or has filed an application for regulatory approval to establish
an office, determined as of the effective date of such termination, except as
agreed to pursuant to a resolution duly adopted by the Board.  The Executive
agrees that during such period and within said cities, towns and counties, the
Executive shall not work for or advise, consult or otherwise serve with,
directly or indirectly, any entity whose business materially competes with the
depository, lending or other business activities of the Bank.
 
The parties hereto, recognizing that irreparable injury will result to the Bank,
its business and property in the event of the Executive’s breach of this Section
14(d) agree that in the event of any such breach by the Executive, the Bank will
be entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by the Executive, the Executive’s
partners, agents, servants, employers, employees and all persons acting for or
with the Executive.  The Executive represents and admits that the Executive’s
experience and capabilities are such that the Executive can obtain employment in
a business engaged in other lines and/or of a different nature than the Bank,
and that the enforcement of a remedy by way of injunction will not prevent the
Executive from earning a livelihood.  Nothing herein will be construed as
prohibiting the Bank and the Company from pursuing any other remedies available
to them for such breach or threatened breach, including the recovery of damages
from the Executive.
 

 
 

--------------------------------------------------------------------------------

 

(ii)           The Executive further agrees that the Executive will not, in any
manner whatsoever, during his employment with the Company and the Bank and for a
period of one year following the termination of the Executive’s employment,
either as an individual or as a partner, stockholder, director, officer,
principal, employee, agent, consultant, or in any other relationship or
capacity, with any person, firm, corporation or other business entity, either
directly or indirectly, solicit or induce or aid in the solicitation or
inducement of any employees of the Company or the Bank to leave their employment
with the Company or the Bank.
 
(iii)           The Executive further agrees that the Executive will not, in any
manner whatsoever, during the Executive’s employment with the Company or the
Bank and for a period of one year following the termination of the Executive’s
employment with the Company or the Bank, either as an individual or as a
partner, stockholder, director, officer, principal, employee, agent, consultant
or in any other relationship or capacity with any person, firm, corporation or
other business entity, either directly or indirectly, solicit the business of
any customers or clients of the Company or the Bank at the time of the
termination of the Executive’s employment with the Company or the Bank.
 
15.           SEVERABILITY.


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
16.           HEADINGS FOR REFERENCE ONLY.


The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
17.           GOVERNING LAW.


This Agreement shall be governed by the laws of the State of Illinois but only
to the extent not superseded by federal law.
 
18.           ARBITRATION.


Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, conducted before a single
arbitrator selected by the Bank and Executive sitting in a location selected by
the Bank and the Executive within 25 miles of Edwardsville, Illinois in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  Each party shall be responsible for their own legal fees.
 

 
 

--------------------------------------------------------------------------------

 

19.           INDEMNIFICATION.


(a)           The Bank shall provide the Executive (including his heirs,
executors and administrators) with coverage under a standard directors’ and
officers’ liability insurance policy at its expense, and shall indemnify the
Executive (and his heirs, executors and administrators) to the fullest extent
permitted under applicable law against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Bank (whether or not he continues to be a director or officer
at the time of incurring such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements (such settlements must be
approved by the Board); provided, however, the Bank shall not be required to
indemnify or reimburse the Executive for legal expenses or liabilities incurred
in connection with an action, suit or proceeding arising from any illegal or
fraudulent act committed by the Executive.  Any such indemnification shall be
made consistent with OCC Regulations and Section 18(k) of the FDI Act, 12 U.S.C.
§1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.
 
(b)           Notwithstanding the foregoing, no indemnification shall be made
unless the Bank gives the OCC at least 60 days’ notice of its intention to make
such indemnification.  Such notice shall state the facts on which the action
arose, the terms of any settlement, and any disposition of the action by a
court.  Such notice, a copy thereof, and a certified copy of the resolution
containing the required determination by the Board shall be sent to the OCC, who
shall promptly acknowledge receipt thereof.  The notice period shall run from
the date of such receipt.  No such indemnification shall be made if the OCC
advises the Bank in writing within such notice period, of its objection thereto.
 
(c)           Any indemnification made by the Bank to the Executive pursuant to
this Section shall be made in accordance with the requirements of 12 C.F.R.
145.121.
 


 

 
 

--------------------------------------------------------------------------------

 

SIGNATURES
 
IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed by their duly authorized representatives, and the Executive has signed
this Agreement, effective as of the Effective Date.
 

 
FIRST CLOVER LEAF BANK
           
September 24, 2013                                
Date
By:  /s/ Gerry Schuetzenhofer 
      Gerry Schuetzenhofer
      Chairman of the Board
         
FIRST CLOVER LEAF FINANCIAL CORP.
           
September 24, 2013                                
Date
By: /s/ Gerry Schuetzenhofer 
      Gerry Schuetzenhofer
      Chairman of the Board
         
EXECUTIVE:
           
September 24, 2013                                
Date
/s/ P. David
Kuhl                                                                
P. David Kuhl
   


